Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ proposed amendment filed 4/29/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amendment to include homogenizing the cast aluminum alloy product, quenching the aluminum alloy hot band, and setting out a specific sequence of steps to produce an aluminum alloy product as recited in claim 1.



/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        
/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732